          Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




ENZO COSTA, et al.,
                                                           No. 1:19-cv-3185 (RDM)
          Plaintiffs,

v.

DISTRICT OF COLUMBIA, et al.,

          Defendants.

                                           JOINT STATUS REPORT

        Pursuant to the discussion at the April 28 hearing and the Court’s April 28 Minute Order, the

Parties submit this joint status report.

                                       UPDATE ON DISCUSSIONS

        1.       Pursuant to the Court’s April 28 Order, the Parties met and conferred on April 29

at 3 pm

                           POINTS OF AGREEMENT AND
                THE PARTIES’ POSITIONS ON AREAS OF DISAGREEMENT

        At the April 28 status conference, the Court directed the Parties to answer a series of

questions regarding the inspection process. The Parties report on each item below. To the extent

there is a disagreement between the Parties, each party’s position is set forth below.

        1.       Candidates for appointment: The Parties agree that it makes sense to select an

inspector who has expertise in public health and infectious disease prevention, as well as in

mental health issues.

        Candidates under Consideration:
Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 2 of 14



  •   Dr. Patrick Canavan, PhD. Dr. Canavan served as the CEO of Saint Elizabeths

      Hospital until May 2015. As the CEO, he successfully managed the U.S.

      Department of Justice (DOJ) Settlement Agreement and saw that the Hospital

      fully complied with the 224 requirements. He has previously worked for the

      District as an administrator in a variety of other capacities. He is a licensed

      psychologist in the District of Columbia. A copy of his curriculum vitae is

      attached as Exhibit A. His rate information will be provided in a supplement to

      this report. Dr. Canavan would be assisted by individuals in his consulting firm.

  •   Joan Hebden, RN, MS, CIC, FAPIC: Ms. Hebden is a specialist in infection

      prevention and control. She worked for 28 years as the Director of Infection

      Prevention and Hospital Epidemiology at the University of Maryland Medical

      Center, and in that role, oversaw infection control procedures in the hospital’s

      psychiatric wards. She is currently the Nurse Coordinator for the Department of

      Epidemiology and Public Health. A copy of her curriculum vitae is attached as

      Exhibit B. Her rate information will be provided in a supplement to this report.

  •   Dr. Ronald Waldman, MD, MPH: Dr. Waldman is an expert in infectious

      disease with vast experience advising public health entities on the epidemiology,

      disaster relief, and pandemic response. He is currently on the faculty at the

      George Washington University. A copy of his curriculum vitae is attached as

      Exhibit C. Dr. Waldman is willing to donate his services pro bono. Because he

      is in a risk category, Dr. Waldman is conferring with his medical providers

      whether an onsite visit is advisable; he is also conferring with colleagues about

      their ability to assist.


                                           2
         Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 3 of 14



Plaintiff’s Position:

    •   Infectious Disease Expert: Both Plaintiffs and Defendants have each identified one

infectious disease specialist. Subject to checking his CV, Defendants have not raised any

objection to Dr. Waldman, who has had a long and distinguished career on the issues presented

by this assignment. Plaintiffs do not have an objection to Ms. Hebden’s qualifications to advise

the Court on questions of infection control procedures; during her interview, Ms. Hebden

disclosed that she has been a contractor for the District. Upon learning this, Plaintiffs requested

(but have not yet received) information from Defendants regarding the extent and scope of this

work to be able to assess whether it presents an independence issue.

        Subject to understanding and reviewing Ms. Hebden’s contracts with the District and

confirming they do not pose an independence issue, in the spirit of compromise, Plaintiffs agree

to joint appointment of Dr. Waldman and Ms. Hebden as the fact-finder on the first set of

questions re: COVID prevention and management on the condition that they work together to

produce a report for the Court. Given the exigencies and the need for a robust review, Plaintiffs

believe that the review warrants two inspectors.

        Mental Health Expert: Plaintiffs have offered Dr. Canavan as an expert on the provision

of mental health care at the facility during the crisis, and can opine on the adequacy of such

treatment, as well as Defendants’ process for patient evaluation and discharge for community

release. Defendants have not offered an expert, and state that Ms. Hebden can opine on all

relevant issues.

        As a former long-time employee of the Defendants who ran Saint Elizabeths, Dr.

Canavan’s knowledge of the facility will allow for a robust and efficient review; given his

familiarity with the Hospital, Dr. Canavan can approach this review with sensitivity and effort to



                                                     3
         Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 4 of 14



minimize impact on patient care. Defendants’ primary objection to Dr. Canavan is that they do

not believe questions concerning the adequacy of mental health care should be part of the

inspection process. The Plaintiffs have all complained about the curtailment and adequacy of

mental health care during the crisis, which is an independent basis for Plaintiffs’ request for

emergency injunctive relief. See ECF 39-1 at 15-16 (collecting record cites), 21, 25, 27-30.

During the meet and confer, Defendants also stated that they objected that Dr. Canavan had a

close relationship with Ms. Gouse, who has engaged in litigation against the District; Plaintiffs

requested Defendants to substantiate their concern, but Defendants have not provided any

information. Since the meet and confer, Defendants’ concern has now morphed that they are

concerned Dr. Canavan could be a witness in this case; Defendants neither explain why that is

likely (he left the Hospital in May 2015, several years before any of the relevant events) nor why

that would be disqualifying.

       Plaintiffs do not agree that Ms. Hebden is qualified to report on the adequacy of mental

health treatment and patient evaluation and discharge for community release. She does not have

any credentials or experience that would allow her to critically analyze the provisions of mental

health care during COVID-19 or the appropriateness of continued commitment to a psychiatric

facility. She has never managed a long-term psychiatric care facility and her limited experience

as an infectionist in psychiatric facilities was for short-term commitments and in no way

qualifies her to evaluate provision of mental health care during the crisis. Plaintiffs also have

concerns about her ability to render an independent judgment on these matters; during her

interview, she stated that she would defer to the Saint Elizabeths Medical Director’s views as to

issues regarding the provision of mental health care.




                                                     4
         Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 5 of 14




       Defendants’ Position:

       Defendants believe Ms. Hebden’s experience in infection control and in-patient

psychiatric care would enable her to perform the inspector role unassisted. Defendants note that

Ms. Hebden is currently a board member of the Greater Baltimore Chapter of the Association

Professional for Infection Control, serves as a consultant for the Maryland Healthcare

Commission Project on HAI Data Quality Review and Chart Audit, is an expert in surveillance

for healthcare-associated infections and worked with the CDC to develop the current National

Healthcare Safety Network standards.

       Defendants submit that only one individual should be appointed as an inspector, and Joan

Hebden is the appropriate candidate because she has extensive experience in infectious disease

control in a hospital setting, including in psychiatric units. As Defendants note below, the

inspector should provide fact finding only on the Hospital’s response to the COVID-19

pandemic and not on the adequacy of psychiatric care. Additionally, as a former recent CEO, Dr.

Canavan could later be called as a witness in this case.

       2.       Payment: The Parties agree that the fees and costs for appointed experts should be

split evenly.

       3.       Status of the Inspector(s) (Amicus, Court-appointed, etc.):

       Plaintiffs’ Position: It is Plaintiffs’ position that the inspector(s) can be appointed as

amici curiae or appointed under Rule of Evidence 706 to provide information to the Court.

Plaintiffs also believe that the inspection should address both the adequacy of COVID-19

prevention measures and the provision of mental health care during the crisis. In the amended




                                                      5
        Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 6 of 14



complaint and in the request for emergency injunctive relief, Plaintiffs detailed the curtailment of

care, as well as the Defendants’ failure to provide adequate virtual or telemedicine alternatives.

       Defendants’ Position: It is Defendants’ position that the inspector or inspectors should be

appointed solely as amici curiae to provide the Court with factual findings. Defendants maintain

that the role of the inspector is to determine the adequacy of COVID-19 prevention measures,

not to provide opinions about appropriate psychiatric care.

       4.      Form and Timing of Reporting and Inspector Presentation: The inspector(s)

should provide an oral report with factual findings and recommendations to the Court on key

questions on May 6 or May 7, or at a time that appears feasible given the time requirements of a

full fact-gathering process. Following that time, the inspector(s) should provide a written report

at a time to be set by the Court answering the remaining questions.

       5.      How the Inspector(s) will Conduct the Investigation:

               a. The inspector(s) shall be jointly instructed by the Parties that the inspection

                    shall be comprehensive, but is to be conducted non-obtrusively, and with

                    sensitivity and effort to minimize impact on patient care and risk of COVID-

                    19 transmission.

               b. The Parties shall be permitted to have ex parte communications with the

                    inspector(s) as needed, and at the discretion of the inspector(s).

       6.      Protocols, Logistics, and Timing of Inspections

               a.   Records review: Defendants agree to preserve all pertinent documents. To

                    reduce the impact of the inspection on the facility, prior to conducting the on-

                    site inspections, certain materials should be made available to the inspector(s)

                    outside the onsite inspection.



                                                      6
Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 7 of 14



       Plaintiffs’ position: Defendants shall provide the inspector(s) the materials

       identified in Exhibit D, as well as other materials requested by the

       inspector(s). The inspector(s) should be permitted to review all pertinent

       Department of Mental Health and Saint Elizabeths records and documents,

       electronic or otherwise in conjunction with their investigation, including

       records and documents that the inspector(s) did not initially identify.

       Plaintiffs believe that the previously entered protective order (ECF No. 35) is

       sufficient to address Defendants’ confidentiality concerns.

       Defendants’ position: It is Defendants’ position that Defendants shall provide

       an amicus or amici access to any records the Court and amici deem necessary

       to the factfinding process, subject to a forthcoming protective order to which

       the Parties shall jointly stipulate, and to which amici will agree to be bound.

       Defendants believe the amicus can inform the Court and the Parties what

       necessary materials he or she will need access to, and Defendants will provide

       those materials expeditiously.

    b. Staff interviews: To reduce the impact of the onsite inspection, the Parties

       agree that interviews do not need to be conducted during the inspection.

               Plaintiffs’ Position: It is Plaintiff’s position that Defendants shall

               make all appropriate Department of Behavioral Health and Saint

               Elizabeth’s managers and staff available for interviews, including

               telephonic interviews conducted by the inspector(s).




                                          7
Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 8 of 14



               Defendants’ Position: It is Defendant’s position that Defendants shall

               make all appropriate Saint Elizabeths managers and staff available for

               interviews, including telephonic interviews conducted by amici.

    c. Inspections: With regard to the onsite inspection, the Parties agree:

            i. The inspector(s) shall be permitted to speak with staff and patients in

               confidence and outside the presence of supervisors and staff.

           ii. Sufficient inspection should be made to allow the inspector(s) to make

               an oral report of their findings and recommendations on or before May

               7.

          iii. Inspector(s) may take appropriate documentation of items that do not

               identify patients. Because Saint Elizabeths is a psychiatric hospital,

               inspector(s) may not photograph or record patients in any way that

               would identify them.

           iv. Any private patient information collected by inspector(s) will be

               subject to a protective order agreed upon by the Parties.

           v. Defendants shall provide inspector(s) with a sufficient supply of full

               personal protective equipment to safely enable their inspections at the

               time of those inspections.

    Plaintiffs’ Additional Position:

           vi. Petitioner(s) shall be able to enter Saint Elizabeths facilities

               unannounced at any time and bring with them equipment necessary to

               conduct and document their site visits.




                                            8
        Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 9 of 14



                    vii. Once in the facilities, inspector(s) shall be permitted to inspect areas of

                          the facilities without limitation.

                    viii. The existing Protective Order in the case (ECF No. 35) is likely

                          sufficient to address Defendants’ confidentiality concerns.

              Defendants’ Position

                     ix. For the safety of amici and patients, amici shall be escorted by

                          Hospital staff on patient units.

       7.     List of Questions the Inspector(s) Should Address/Answer

The Parties agree on the following questions:

COVID-19 Prevention & Management

       (1)    When patients display COVID-19 symptoms, as defined by the CDC and DC
              Department of Health, are they tested for COVID-19?
                    a.      What symptoms trigger a test for COVID-19?
                    b.      How many patients report symptoms but are not tested?

       (2)    When patients who have not tested positive display COVID-19 symptoms, as
              defined by the CDC and DC Department of Health, are they isolated from other
              people?

       (3)    When patients test positive for COVID-19, are they isolated from patients who
              have not tested positive? Are they isolated from other patients who have tested
              positive?

       (4)    When patients who have not tested positive are exposed to confirmed COVID-19
              positive patients, are they isolated from other patients?

       (5)    What measures is the Hospital taking to isolate patients and prevent the spread of
              COVID-19 in:
                    a.     Units housing COVID-19 positive patients?
                    b.     Units housing COVID-19 suspected patients (PUI units)?
                    c.     All other units?

       (6)    What criteria do the Hospital use to release patients from COVID-19 positive
              isolation, COVID-19 suspected isolation and quarantine from COVID-19
              exposure?

       (7)    In COVID-19 positive units, PUI units, and quarantine units, including any
                                                     9
        Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 10 of 14



               auxiliary spaces, what are the housing conditions, including bathrooms, common
               rooms, and dining?
                       a.     Is social distancing possible in common areas in units?
                       b.     What is the approximate size of common areas?

       (8)     Are staff enforcing social distancing and mask wearing?
                      a.      What kind of masks are patients wearing?

       (9)     What are the quantities of personal protective equipment and cleaning products
               in the Hospital stockpile?

       (10)    How are staff assigned to units? Are staff working on more than one unit on the
               same day? Are staff working on more than one category of units (COVID-19
               positive, PUI, quarantine)? If so, how often are staff moving between units? Do
               staff who interact with patients have access to, and wear, personal protective
               equipment (PPE)? What kind of PPE do they wear?

       (11)    Have staff been properly trained in donning and doffing PPE and are they
               donning and doffing appropriately?

       (12)    Do all units have soap and hand sanitizer available?

       (13)    Do housing units, and particularly common spaces such as bathroom, lounges,
               and common areas, appear to be sufficiently cleaned?

Mental Health Care

       (14)    What technological assistance, such as a computer and/or iPad or tablet is
               available to patients for teletherapy and other mental health treatment, and how
               frequently can patients access it?

       (15)    What access do patients have to the use of a telephone and is their privacy
               respected?

Plaintiffs’ Position: Plaintiffs have raised significant questions as to the provision of adequate

mental health care during the crisis and whether patients from Saint Elizabeths can be discharged

to community-based placements. See ECF No. 39-2, 39-6, 39-7, 39-8. Plaintiffs specifically

asked for emergency relief related to these items. See ECF No. 39-13 (Proposed Order).

Defendants’ proposed questions regarding mental health are not adequate to address these

concerns.


                                                     10
        Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 11 of 14



Additional Questions Proposed By Plaintiffs Related to COVID-19 Prevention and Management
and Provision of Mental Health Care:


        (1)     How is Saint Elizabeths Hospital being staffed during the COVID-19 state of
                emergency? Are direct support staff being transferred between units? If so, why
                and how frequently?

Additional Questions Proposed by Plaintiffs Related to Provision of Mental Health Care

        (2)     Is the Department of Behavioral Health periodically evaluating every patient for
                discharge to a community placement, including identifying potential supports in
                light of the COVID-19 outbreak? Are evaluations and discharge
                recommendations being expedited where possible? Are barriers to timely and
                appropriate discharge being addressed?

        (3)     How are patients receiving the range of treatment modalities specifically
                required by their treatment plan (or virtual or telehealth alternatives), including
                individual and group psychotherapy, psychoeducational groups, recreational
                therapy, creative arts therapies and medication management?

        (4)     What measures are being taken to meaningfully engage individuals in isolation
                or quarantine in order to prevent anxiety, boredom, depression, frustration and/or
                anger at being confined? What options do patients have for engagement and
                socialization, including recreation and access to the outdoors while following
                CDC guidelines for social distancing and COVID-19 management?

        (5)     What actions have been taken in response to patient incident reports and how
                quickly are the responses provided to the patients?

        (6)     How often are patients being restrained or secluded? How many patients by unit
                are restrained or secluded on a daily basis? Who is reviewing the use of
                seclusion and restraint and the consideration of less restrictive measures? Has the
                rate of seclusion and restraint changed relative to the pre-COVID period?


Defendants’ Position: Defendants object to Plaintiffs’ proposed additional questions because

they are not at issue in this litigation, not relevant to the emergency relief plaintiffs are seeking,

or not in dispute.


Additional Questions Proposed By Defendants

(1) What mental health care services do Saint Elizabeths staff provide?


                                                      11
       Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 12 of 14




                                       CONCLUSION

       The Parties are prepared to address any questions at the Court’s convenience.

Dated: April 30, 2020                       Respectfully submitted,


 KARL A. RACINE                                  /s/ John A. Freedman
 Attorney General for the District of Columbia   John A. Freedman (D.C. Bar No. 453075)
                                                 Tirzah S. Lollar (D.C. Bar No. 497295)
 TONI MICHELLE JACKSON                           ARNOLD & PORTER LLP
 Deputy Attorney General Public Interest         601 Massachusetts Ave., NW
 Division                                        Washington, D.C. 20001
                                                 Tel.: (202) 942-5000
 /s/ Fernando Amarillas                          Fax: (202) 942-5999
 FERNANDO AMARILLAS [974858]                     John.Freedman@aporter.com
 Chief, Equity Section                           Tirzah.Lollar@arnoldporter.com

 /s/ Micah Bluming                               Kaitlin Banner (D.C. Bar No. 1000436)
 MICAH BLUMING [1618961]                         Margaret Hart (D.C. Bar No. 1030528)
 HONEY MORTON [1019878]                          Hannah Lieberman (D.C. Bar No. 336776)
 Assistant Attorneys General                     Jonathan Smith (D.C. Bar No. 396578)
 ROBERT A. DEBERARDINIS JR. [335976]             WASHINGTON LAWYERS’ COMMITTEE
 Senior Assistant Attorney General               FOR CIVIL RIGHTS AND URBAN
 441 Fourth Street, N.W., Suite 630 South        AFFAIRS
 Washington, D.C. 20001                          700 14th Street, NW, Suite 400
 (202) 724-7272                                  Washington, DC 20005
 (202) 730-1833 (fax)                            Phone: (202) 319-1000
 micah.bluming@dc.gov                            Fax: (202) 319-1010
 honey.morton@dc.gov                             Kaitlin_banner@washlaw.org
 robert.deberardinis@dc.gov                      margaret_hart@washlaw.org
                                                 hannah_lieberman@washlaw.org
 Counsel for Defendants                          jonathan_smith@washlaw.org
                                                 maria_morris@washlaw.org

                                                 Arthur B. Spitzer (D.C. Bar No. 235960)
                                                 Scott Michelman (D.C. Bar No. 1006945)
                                                 Michael Perloff (D.C. Bar No. 1601047)
                                                 AMERICAN CIVIL LIBERTIES UNION
                                                 FOUNDATION OF THE DISTRICT OF
                                                 COLUMBIA
                                                 915 15th Street NW, Second Floor
                                                 Washington, D.C. 20005
                                                 (202) 457-0800
                                                 aspitzer@acludc.org

                                                  12
Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 13 of 14



                                smichelman@acludc.org
                                mperloff@acludc.org

                                Counsel for Plaintiffs




                                 13
    Case 1:19-cv-03185-RDM Document 65 Filed 04/30/20 Page 14 of 14



                                      EXHIBIT D

               Plaintiffs’ Proposed Records to be Provided by Defendants

1. Saint Elizabeths Hospital Polices & Procedures

2. Restraint and seclusion reports from March 1 through the present date

3. Patient incident reports from March 1 through the present date

4. Full access to patient medical records (Avatar)

5. Hospital daily reports from March 1 through the present date

6. Daily staffing reports from March 11 through the present date

7. Access to Saint Elizabeths Hospital surveillance video from March 25 through the

   present date




                                               14
